EXHIBIT FOURTH LEASE AMENDMENT THIS FOURTH LEASE AMENDMENT (the "Amendment") is executed this 14th day of March, 2008, by and between DUKE REALTY LIMITED PARTNERSHIP, an Indiana limited partnership ("Landlord"), and INTERACTIVE INTELLIGENCE, INC., an Indiana corporation ("Tenant"). W I T N E S S E T H: WHEREAS, Landlord (f/k/a Duke-Weeks Realty Limited Partnership) and Tenant entered into a certain lease dated April 1, 2001, as amended by instruments dated September 19, 2001, December 13, 2002 and June 19, 2007 (collectively, the "Lease"), whereby Tenant leases from Landlord certain premises consisting of (i) approximately 120,000 rentable square feet of space (the "Original Premises") located in an office buildingcommonly known as
